DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0327437 to Feng et al.  
Feng et al. discloses a pipe-shaped integrally molded article, formed by molding a polyphenylene sulfide resin composition, figs. 1 and 8-11, having one or more portions, at least one selected from a different shape section, a bent section and a different-diameter section, as recited in claim 1.  Paragraph 14 discloses that the polymer compositions are capable of producing hollow tubular members that have a complex shape, and may be formed such that the wall thickness varies, such as by no more than 15% over the entire length, as recited in claim 4.  Feng et al. discloses the recited structure with the exception of disclosing specific Feng et al. illustrates the clamping mechanism (24) engaging the conduit (20) at a desired length, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the conduit of a length of 1000 mm or more, with a ratio (L/D) of the total length L to an outer diameter D to be 20 or more, wherein Applicant has not disclosed that these specific dimensions provides an advantage, i.e., is for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the disclosed length and outside diameter as illustrated by Feng et al. wherein both the conduit of the present invention and that of Feng et al. function equally in the transport of gases/fluids. 
Claims 2, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. in view of U.S. 7,115,312 to Matsuoka et al.
Feng et al. discloses the recited structure, as discussed in the preceding paragraph, with the exception of specifically disclosing the Matsuoka et al. discloses resin structures of good vapor and/or liquid transmission resistance, and their use, in particular those obtained by forming a specific polyolefin resin and polyphenylene sulfide resin utilized for containers and pipes for storage and transportation of liquid chemicals such as oil and gasoline.  Col. 2, lines 54 and 55 disclose the resin composition comprises substantially from 5 to 80% by volume a polyolefin  resin, and from 20 to 95% by volume of a polyphenylene sulfide resin, while col. 3, lines 29-33 disclose that the resin structure contains 0.5 to 200 parts by weight of an inorganic filler, as recited in claim 6.  Applicant discloses in paragraph [0064] that by providing the polyolefin-based resin in the PPS composition of preferably 20-80 parts by weight, as taught by Matsuoka et al., the PPS composition would exhibit a melt tension and a take-off breaking speed suitable for blow molding, as recited in claims 2 and 3.  Table 1 discloses examples of the polyphenylene sulfide composition having a flexural modulus ranging from 1.5 to 2.7 GPa, as recited in claim 5.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the composition of  the polyphenylene sulfide resin of Feng et al., as suggested by Matsuoka et al. in order to .    
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. in view of JPH 05104613 to Yutaka.
Feng et al. discloses the recited structure and method of forming a pipe-shaped integrally molded article, including molding the article in a single melt solidification cycle, wherein paragraphs [0038 & 0039] disclose that once the sections (40, 42) of the mold are closed, an inert gas is fed into the parison from gas supply (34) which supplies sufficient pressure against the interior surface of the parison such that it conforms to the shape of the cavity.  After blow molding, the finished shaped article is removed and used as desired.  Cool air may be injected into the molded part for solidifying the polymer prior to removal of the molding device.  Feng et al., however, does not disclose the mold being sucked through an opening at the lower end of the mold.  Yutaka discloses a method of manufacturing a blow molded product, including providing a pair of molds (1) possessing opening parts on the top part and lower end part and forming a bent cylindrical cavity (12).  Heated air is blown into the cavity through a heating air feed port and sucked by a suction device through the lower end part side Feng et al. the device of Yutaka et al. in order to extract/suck the parison out of the mold, wherein both methods are functional equivalents in forming thermoplastic blow molded tube shaped articles.      
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing tube-shaped molded articles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        

July 30, 2021